Citation Nr: 1047684	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic back disability, 
claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran
 

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946.  He served in combat in the European Theater of Operation 
during World War II and his military decorations include the 
Combat Infantryman Badge and the Purple Heart Medal, the latter 
awarded for wounds sustained in combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the St. Louis, 
Missouri, Regional Office of the Department of Veterans Affairs 
(VA), which denied the Veteran's application to reopen his 
previously denied claim of entitlement to service connection for 
a chronic back disability for failure to submit new and material 
evidence.  The agency of original jurisdiction over this case is 
now the Pittsburgh, Pennsylvania, VA Regional Office (RO).

In August 2008, the Veteran and his representative appeared at 
the RO to present oral testimony in support of his appeal at a 
hearing before the undersigned traveling Veterans Law Judge.  A 
transcript of this hearing has been obtained and associated with 
the Veteran's claims file for the Board's consideration. 

During the course of the appeal, the Board determined in a June 
2009 appellate decision that evidence which was new and material 
to the Veteran's claim for service connection for a chronic back 
disability had been submitted; the Board thus reopened the claim 
for a de novo review on the merits and remanded it to the RO for 
further evidentiary development, including providing him with a 
VA medical examination so that a nexus opinion could be obtained.  
Following this development, the RO adjudicated and denied the 
claim in a November 2009 rating decision/supplemental statement 
of the case and returned the case to the Board.  

In February 2010, the Board again remanded the case to the RO for 
more evidentiary development, including to obtain copies of 
records pertaining to his prior claim for Social Security 
Administration (SSA) benefits and to obtain an addendum nexus 
opinion from a VA examiner.  Following this development, the RO 
adjudicated and denied the claim in an October 2010 rating 
decision/supplemental statement of the case.  Thereafter, the 
case was returned to the Board in November 2010 and the Veteran 
now continues his appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).


FINDINGS OF FACT

The Veteran's chronic back disability is the result of a 
congenital defect that pre-existed his entry into active duty, 
with no inservice superimposed disease or injury, and 
degenerative joint disease of the thoracic and lumbar spine was 
not shown within one year of service separation.


CONCLUSION OF LAW

The Veteran's current chronic back disability was not incurred in 
or aggravated by active military service and arthritis may not be 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), the VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  During the course of the 
appeal, § 3.159(b) was revised and the requirement that the VA 
request that the claimant provide any evidence in his possession 
that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application to reopen that was filed in May 2006.  VCAA 
notice letters addressing the applicability of the VCAA to the 
service connection claim at issue and of the VA's obligations to 
the Veteran in developing the claim were dispatched to the 
Veteran in July 2006, and June 2009, which collectively address 
the issue on appeal and satisfy the above-described mandates, as 
well as the requirements that the Veteran be informed of how the 
VA calculates degree of disability and assigns an effective date 
for the disability, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent that there is any defect in 
the timing of the notice, as the notices issued after the 
February 2007 rating decision on appeal were followed by 
subsequent readjudications via several rating 
decisions/supplemental statements of the case, most recently in 
October 2010, any defective notice error is deemed to have been 
"cured" by these readjudications.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  Furthermore, neither the 
Veteran nor his representative have made any assertion that there 
has been any defect in the timing or content of the VCAA 
notification letters associated with this claim.

The VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the . 
. . claim").  This duty includes assisting the Veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

The VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that pursuant to actions taken by the RO in compliance 
with the instructions of the two prior remands that occurred 
during the course of this appeal, the Veteran's service treatment 
records and relevant post-service VA and private medical records 
for the period spanning 1965 - 2009 have been obtained and 
associated with the claims file.  In any case, the Veteran has 
not indicated that there are any outstanding relevant post-
service medical records or other pertinent evidence that must be 
considered in this current appeal with respect to the issue 
decided on the merits herein.  The Veteran was also afforded VA 
examinations, nexus opinions, and clarifying addendums to nexus 
opinions in September 2009 and May 2010, which determined his 
current orthopedic diagnosis regarding his low back and 
specifically addressed the relationship between this diagnosis 
and military service, including his history of having sustained 
blast injuries during combat service.  Furthermore, the opinions 
included adequate discussion of the opining examiner's clinical 
observations and a rationale to support these findings and 
conclusions within the context of the Veteran's relevant clinical 
history as contained within his claims file.  Thus, the September 
2009 and May 2010 nexus opinions and medical examinations are 
collectively deemed to be adequate for adjudication purposes for 
the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board notes that in correspondence dated in November 2010, 
the Veteran contended that the aforementioned VA examinations 
were inadequate as a goniometer was not used to measure the range 
of motion of his lumbosacral spine.  However, such measurements 
are pertinent only for an increased compensation claim based on 
increased levels of orthopedic impairment.  As the sole issue 
presently on appeal is service connection, which involves only 
the question of whether or not there is a nexus between his 
current back disability and his period of active duty, the 
failure of the examiner to use a goniometer when measuring range 
of motion of the Veteran's lumbosacral spine is irrelevant and 
does not render the VA examination inadequate for purposes of 
adjudicating the service connection claim on appeal.  

The Board also notes that in his November 2010 correspondence, 
the Veteran challenges the veracity of the VA physician's reports 
regarding the above examinations, generally contending that some 
statements appearing on the examination reports are, in the 
Veteran's opinion and recollection, false or incorrect.  While 
the Board acknowledges that the Veteran's individual recollection 
of the events and circumstances surrounding his examinations may 
differ from what was reflected in the VA examiner's reports, the 
Board finds as a factual matter that the September 2009 and May 
2010 examination reports and opinions do not appear to contain 
any obvious inconsistencies or inadequacies in their discussion 
of the pertinent facts of the case that would call into question 
the truthfulness of their author.  Therefore, the Board finds no 
basis to remand the case for a new examination.    

With regard to the February 2010 remand for the Veteran's SSA 
records, the Board notes that the RO contacted SSA in February 
2010, requesting the records, and received a response from SSA in 
March 2010, informing the RO that these records no longer existed 
as they were destroyed, and therefore further efforts to obtain 
them would be futile.  In acknowledging SSA's notice, the RO made 
a formal finding in a June 2010 memorandum that the VA had 
conducted a good-faith effort to obtain the Veteran's SSA 
records, but that they were unavailable on account of having been 
destroyed by SSA.  Therefore, the Board finds that there has been 


substantial compliance on the part of VA in adhering to the 
February 2010 remand's instruction to obtain the Veteran's SSA 
records, notwithstanding that the attempt was ultimately 
unsuccessful through no fault or failing on the VA's part.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  No further remand in this regard is 
thus warranted.
 
Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claim decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a chronic back disability, 
claimed as residuals of a back injury.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

The Board notes that every veteran who served in the active 
military, naval, or air service after December 31, 1946 is taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002).

To rebut the presumption of soundness for conditions not noted at 
entrance into service, VA must show by both clear and 
unmistakable (obvious and manifest) evidence that the disease or 
injury existed prior to service, and that the disease or injury 
was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 
1089, 1096 (Fed. Cir. 2004).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation. 38 C.F.R. § 
3.303(c).

VA's General Counsel has noted that the term "disease" as used in 
38 U.S.C.A. §§ 1110 and 1131 and the term "defect" as used in 38 
C.F.R. § 3.303(c) are mutually exclusive, so that service 
connection may be granted for diseases, but not defects, of a 
congenital, developmental, or familial origin.  VAOPGCPREC 82-90 
(July 18, 1990).  Compensation is payable, however, for injury 
superimposed upon a congenital defect.  Id.

The distinction between "disease" and "defect" is also important 
for purposes of applying the presumption of soundness under 38 
U.S.C.A. § 1111.  The presumption of soundness under 38 U.S.C.A. 
§ 1111 does not apply to congenital/developmental defects as they 
are not deemed "diseases or injuries" within the meaning of 38 
U.S.C.A. §§ 1110 and 1131.  Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Terry 
v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any notation of treatment for a back injury or manifestation 
of back pain in service will permit service connection for 
arthritis of the spine, degenerative joint and disc disease, or 
other chronic musculoskeletal disability, first shown as a clear-
cut clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  However, congenital or 
developmental defects, refractive error of the eye, personality 
disorders, and mental deficiency are not considered to be 
diseases or injuries within the meaning of applicable laws and 
regulations for purposes of establishing entitlement to VA 
compensation.  38 C.F.R. § 3.303(c) (2010); see Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Veteran's service entrance examination report dated in 
February 1943 shows that his musculoskeletal system was normal on 
clinical evaluation.  He currently claims entitlement to service 
connection for a chronic back disability.  In his written 
statements in support of his claim and in his oral hearing 
testimony, he contends that his current back disability is the 
result of a stateside training injury in service, in which he 
sustained a back injury while sparring with an instructor during 
a judo or jujitsu demonstration, and two combat-related incidents 
in which he suffered a contusion injury of the right side of his 
back while jumping into a foxhole during an enemy artillery 
bombardment in November 1944 while in France, and a lumbosacral 
sprain injury when he fell during another enemy artillery 
bombardment in December 1944 while in Luxembourg.  In this 
regard, the history of a back injury sustained during close-
combat training is corroborated and substantiated by three 
written "buddy statements" from fellow servicemen who served 
with the Veteran and witnessed the injury.  

The Veteran's reported history of sustaining back injuries during 
two separate bombardment incidents in November and December 1944 
is substantiated by the Veteran's service treatment records, 
which document the aforementioned injury episodes.  Specifically, 
treatment in November 1944 for a moderately severe contusion 
injury of his right back and kidney that was sustained when he 
fell into a foxhole during an enemy shelling, and treatment in 
December 1944 for an acute and slight sprain injury of his 
lumbosacral region, which was characterized as being mild.  Some 
spasm and tenderness of his low back muscles was observed at the 
time, with marked limitation of back motion.  Although the 
aforementioned history was noted on his service separation 
examination report in January 1946, his musculoskeletal system 
was normal on clinical evaluation on discharge from active duty.

The Veteran is presently service connected for residuals of 
pneumonia and a left knee scar, residual of a shell fragment 
wound, both of which are rated as noncompensably disabling.   

Pertinent post-service medical records show that on VA 
examination in May 1965, the Veteran related the aforementioned 
history of back injury in service during basic training and 
combat.  On objective examination, he displayed a normal gait, 
carriage, and posture, and had full, normal range of motion of 
his trunk.  Although some percussion tenderness was noted in his 
lumbosacral region, close physical examination revealed no 
evident musculoskeletal abnormalities.  Lumbar X-rays revealed 
slight scoliosis and a minor congenital anomaly at the 
lumbosacral junction consisting of a transitional vertebra with 
left-sided sacralization of the transverse process.

VA examination in January 1977 shows that the Veteran complained 
of mid and low back pain and related a history of a contusion 
injury to his back during active duty.  X-rays revealed normal 
thoracic spine and that his L-5 vertebra had developed into a 
transitional vertebra, manifested by broadening of the left 
transverse process with pseudo-arthrosis formation between the 
left transverse process of L-5 and the superior border of the 
sacrum.  Otherwise, no other abnormalities of the lumbosacral 
spine were clinically demonstrated.  The impression was a minor 
congenital anomaly consisting of transitional L-5 with unilateral 
left-sided pseudo-arthrosis formation.  The orthopedic diagnoses 
included residuals of contusion of the right lumbar area. 

The transcript of a March 1977 RO hearing shows, in pertinent 
part, that the Veteran related a history of back contusion 
injuries sustained during active service from training and 
combat.  Also testifying at this hearing was George A. Zuck, 
M.D., who testified that he was the Veteran's personal private 
physician from prior to when he was drafted into military service 
in 1943 and that he continued to treat the Veteran for several 
years following his discharge from active duty in 1946.  Dr. Zuck 
reported that he was retired from medical practice as of 1971 - 
1972, and that he destroyed all of his patients' medical records 
upon retiring.  Dr. Zuck also testified that he treated the 
Veteran in 1946 for pain in his lumbar region and observed some 
limitation of motion on lateral bending to the right with mild 
lumbar muscle spasm.  His final examination of the Veteran in 
1971 prior to retiring from medical practice also noted lumbar 
muscle spasm on the right side, in the area of his kidney.  

Private medical records dated in 1998 - 1999 reflect that the 
Veteran, who had a history of chronic low back complaints, 
sprained his back while gardening and underwent surgery in July 
1998 for a lumbar diskectomy and medial facetomy on the left 
aspect of his L4-5 vertebrae for treatment of left leg sciatica 
and low back pain.  Of note is a July 1998 treatment report from 
David R. Deitz, M.D., who made the following statement:

(With regard to his left lower extremity sciatica and 
low back pain, the Veteran reports that) he did have 
this problem begin 50 years ago.  He got knocked down 
a few times in the army secondary to exploding 
ordinates (sic) in WWII.  He states he always took 
falls and injuries on his left side and he is pretty 
convinced that that was the start of his problem and 
frankly he makes a pretty good argument. (emphasis 
added)

 In a July 2006 statement, his private physician, Richard E. 
Anderson, M.D., related his treatment history of the Veteran.  
According to Dr. Anderson, he treated the Veteran from April 1990 
to November 2003.  The Veteran came for treatment of low back 
pain in April 1990 that he reportedly had since active duty due 
to a "service injury."  Back pain was intermittent in 1990 and 
quiescent in 1993, but in September 1994 the symptoms became more 
frequent after he strained himself lifting some crates.  X-rays 
at the time revealed normal disc spaces with slight scoliosis and 
a congenital transitional L5 vertebra, that Dr. Anderson found to 
be similar to the radiographic findings of a prior May 1965 VA 
examination report.  In 1994, the low back symptoms responded to 
medication and physical therapy.  Then, in 1998, the Veteran 
"sprained his back gardening" but X-rays in June 1998 revealed 
identical findings to the prior X-ray study of 1994.  In July 
1998, a neurosurgeon diagnosed the Veteran with herniated nucleus 
pulposus at L4-5 and mild L5-S1 stenosis, described as a disc 
protrusion with compression of the dural sac and nerve root of 
L4-5 on the left, which caused low back and left lower extremity 
symptoms.  In July 1998, the Veteran underwent spinal surgery, 
during which a microlumbar diskectomy with medial facetomy was 
performed at the affected site.  When seen by Dr. Anderson in 
November 2002, May 2003, and September 2003, the Veteran's low 
back and left leg were asymptomatic.  Dr. Anderson then related 
the following opinion:

As to the matter of disability, (the Veteran's low 
back pain) evolving to a laminectomy in 1998 was 
related to a congenital predisposition to 
(degenerative disc disease) of the L5 spine aggravated 
by a history of a low back injury in the service and 
aging.  

VA medical records dated 2006 - 2009 show that the Veteran 
received treatment for complaints of chronic low back pain that 
was associated with an osteoarthritis diagnosis.

In September 2009, the Veteran was examined by a VA physician, 
who reviewed the Veteran's relevant clinical history as part of 
the examination and diagnosed him with degenerative joint disease 
of the thoracic and lumbar spine with sacralization of the left 
transverse process of the L5 vertebra.  At the time of this 
examination, the Veteran was 86 years old.  He then presented the 
following nexus opinion:

The question is whether these (diagnosed) disabilities 
are fully or partially due to an in-service back 
injury.

I do not believe that the disabilities of (the 
Veteran's) mid and low back. . . are due to in-service 
back injury.  His records do detail a service injury 
that was acute and however this healed without 
residual deficits.  (The Veteran) had an acute episode 
of pain which was relieved with nonoperative 
modalities and from which he had no residual deficit.  
He was able to return to all of his activities. . . 
after leaving the military.

What (the Veteran) has is a congenital problem which 
is sacralization of the left transverse process of L5. 
The other issue is an age problem which is arthritis 
in his thoracic and his lumbar spine which would be 
common in someone who is 86 years old who has led an 
active life.  So on the one hand, I attribute the 
congenital issue as a birth issue and the arthritis is 
really an age and activity issue.  Arthritis sets in 
someone who has been active and lived a long life as 
he has but it cannot be attributed to a single episode 
that occurred almost 60 years ago.  This is especially 
the case since the episode in discussion was a Judo 
incident where he was thrown to the side and knocked 
down.  But again, he did not have any residual deficit 
from this and he did make a full recovery from this.  
 
So the arthritis in (the Veteran's) thoracic and his 
lumbar spine and this congenital abnormality of his L5 
transverse process are not due to his in-service back 
injury.

In a May 2010 addendum, the VA physician who presented the above 
opinion re-reviewed the Veteran's claims file and pertinent 
clinical history and then presented the following clarifying 
opinion:

(The Veteran) is an 86-year-old gentleman with mid and 
low back pain.  He underwent a laminectomy in 1998.  
He has had no surgeries since then and no injections 
since then.

(The Veteran) did suffer a combat-related contusion 
and sprain injuries both in November and December of 
1944, as well as (a) judo incident where (he was) 
slammed. . . into the mat, all of which happened in 
the service.

I am asked whether it is (at) least as likely as not 
that (the Veteran's) low back disability represents 
chronically disabling residuals related to these in-
service injuries.

Review of (the Veteran's) radiographs shows a 
sacralization of the left transverse process of L5.  I 
think that this is the main issue here with him.  This 
sacralization means that there is an abnormal 
connection between his sacrum and his 5th lumbar 
vertebra.  This will alter the mechanics of his entire 
low back given that when a segment is fused, adjacent 
motion segments undergo more stress and are more 
likely to wear out.  The strains that he is talking 
about when he got slammed into the mat and the two 
incidents of contusions in November of 1944 and in 
December 1944 never resulted in a fracture or an acute 
type of trauma that was devastating to him.  These 
were strains.  Strains are muscle injuries.  Strains 
get better and, in this case, I think they did get 
better.

His surgery happened 54 years following these 
incidents so the fact that the surgery he had in 1998 
was 54 years after the in-service traumas indicate 
that there is just too much of a time gap there to 
reliably connect them.  I think that the sacralization 
of the 5th lumbar vertebra, as well as his advanced 
age, as well as the altered mechanics of his lumbar 
sacral spine due to the congenital fusion all have 
produced the arthritis that is now giving him 
symptoms.

So, I would say that it is unlikely that the veteran's 
current low back disability represents chronically 
disabling residuals related to the in-service 
injuries.

I have been asked whether the congenital sacralization 
was aggravated by these in-service injuries.  
Sacralization means fusion, meaning that two bones are 
joined.  What happened to him (in service) are 
strains, meaning muscle injuries.  You cannot worsen a 
fusion.  In other words, you cannot aggravate a bone-
to-bone union, which is what sacralization is.  I 
think the injuries that he had were strains and the 
fact that he made it 54 years before needing any 
surgical intervention indicates that the pathology of 
his low back condition is separate and distinct from 
these in-service injuries.  So, I think it is unlikely 
that the congenital sacralization was aggravated by 
the in-service injuries.  

I am asked about his paraspinal muscle spasm on the 
right.  Once again, the in-service injuries were 
strains, which are muscle injuries.  Muscle injuries 
generally heal.

My impression from my examination was that although I 
detected paraspinal muscle spasm on physical 
examination, this was not overwhelmingly disabling to 
him.  His main disabling symptom is his osteoarthritis 
and sacralization of his L5 transverse process.  
Again, given the length of time that has passed, 54 
years, between his injury and his surgery, I don't 
feel that his paraspinal muscle spasm is permanently 
caused by his in-service injuries.  I think that his 
muscle spasm is likely compensating for his arthritis 
in his back and for his congenital fusion.  The 
biomechanics of his low back are permanently altered 
since birth.  I think the muscle spasm is coming from 
these issues, his arthritis and his sacralization, and 
not from an injury that happened 54 years ago.

So, I think that it is less likely than not that the 
paraspinal muscle spasm on the right represent a 
chronic disability related to the in-service back 
injuries.

The Board has considered the evidence reported above.  We find 
that the Veteran's account of sustaining back injuries in service 
is credible and supported by objective clinical, documentary, and 
lay evidence, and that his account of having experienced chronic 
back pain since active duty is not only within his competence to 
report but also credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Therefore, the factual 
determination that the Board must make is whether the chronic 
back symptoms since service represent a continuation of the in-
service back injuries.  In this regard, while the Veteran is 
competent to report his history of perceived subjective back 
symptoms, as the record shows that he is not a trained medical 
professional, he lacks the expertise to etiologically link these 
perceived symptoms to the specific incidents of injury in 
service, or otherwise link his current orthopedic diagnoses 
regarding his back to these specific in-service incidents of 
injury.  His statements in this regard are thus not entitled to 
any probative weight towards resolving this question.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

At this juncture, the Board notes that notwithstanding the 
finding of a normal spine process on service entrance examination 
in 1943, the post-service medical evidence clearly establishes 
that the Veteran has a congenital spinous defect manifested by 
sacralization of his L5 vertebra that is, by its very nature as a 
congenital condition, not subject to service connection under 38 
U.S.C.A. § 1110.  As a defect, the concept of presumption of 
soundness or aggravation of pre-existing disability has not 
applicability in this case.  Monroe, 4 Vet. App. at 515; Quirin, 
22 Vet. App. at 397; Terry, 340 F3d at 1385-86.  However, the 
Board must also consider whether there is superimposed disease or 
injury during military service.

Clinical evidence that tends to be supportive of the Veteran's 
claim for service connection for a chronic back disability 
includes the March 1977 testimony of Dr. Zuck, who reported that 
he treated the Veteran for complaints of lumbar back pain 
beginning in 1946 (i.e., the year he was discharged from service) 
and who also noted that the Veteran related a history of back 
contusion injuries during military service.  Dr. Zuck's testimony 
is probative of the Veteran's claim in that it shows treatment 
for the Veteran's back complaints immediately after service, thus 
indicating continuity of symptomatology that is proximate to his 
history of back injuries in service, but it does not actually 
express an opinion drawing a specific link between the two.

Also somewhat supportive of the Veteran's claim is the July 1998 
treatment report of Dr. Deitz, who, while not necessarily 
offering an express concurrence with the Veteran's factual 
assertion that his current low back symptoms were directly due to 
his back injuries in service, acknowledged that the Veteran made 
a persuasive argument in this regard.  This acknowledgement, 
however, is not the same as an actual nexus opinion on part of 
Dr. Deitz as he does not take the next step and actually express 
a concurring opinion or otherwise expressly link the Veteran's 
back disability to his reported history of back injuries during 
active duty.

The July 2006 statement of Dr. Anderson, in which he opined, in 
pertinent part, that the Veteran's history of a low back injury 
in service was a contributing factor aggravating his congenital 
predisposition to degenerative disc disease of the lumbar spine, 
remains the only objective medical opinion expressly drawing a 
link between the Veteran's in-service back injuries and his 
current back disability.

The Board finds that the above evidence supporting the Veteran's 
claim, however, is outweighed by the September 2009 and May 2010 
opinions of the VA examiner.  The Board finds that the VA 
examiner's opinions have significantly greater probative value in 
addressing the question of the relationship between the Veteran's 
current back disability and his military service than the 
aforementioned private opinion and statements, by virtue of being 
based on a thorough review of the Veteran's clinical history and 
the detailed rationale accompanying each opinion.  

The basic gist of the VA examiner's opinions, in summary, is that 
the Veteran's back injuries in service were muscle injuries that 
were acute and had completely healed and resolved during service 
without any chronic residual pathology.  His back complaints 
since service were unrelated to service or to these in-service 
injuries as they were attributable to his congenital 
sacralization of his vertebral process at the L5 region that 
induced biomechanical changes in the functioning of his spine 
which, over time, progressively resulted in degenerative 
arthritic changes, disc disease with ultimate herniation of the 
L4-5 disc and associated sciatica necessitating surgery in 1998, 
and lumbar muscle spasm unrelated to the muscle injuries in 
service.  

The examiner further found no aggravation of the Veteran's 
congenital sacralization of his L5 vertebra by the in-service 
back injuries, as the injuries during active duty were acute soft 
tissue injuries that could not, by their nature, worsen a 
congenital bony defect, and in any case the muscle injuries in 
service were transitional and had healed, and thus would not 
likely initiate an aggravatory process that would have taken 54 
years to worsen to the point that it would eventually require 
surgical intervention.  

Therefore, the Board concludes that the inservice injuries do not 
constitute superimposed injuries, as the Board finds that the VA 
examiner's opinion is determinative of this question, concluding 
that the inservice injuries were acute and resolved completely by 
service separation.  As arthritis of the thoracic and lumbar 
spine was not shown until many years later, a basis for a grant 
of service connection on a presumptive basis therefor is not 
presented.  Degenerative disc disease is also not shown during 
service or until many years thereafter and has not found to be 
unrelated to service.

The Board finds, as a factual matter, that the rationale-
supported opinions presented by the VA examiner in 2009 and 2010 
outweigh the 2006 opinion of Dr. Anderson, whose statement that 
the Veteran's in-service back injury had contributorily 
aggravated his congenital L5 sacralization is conclusory and 
unaccompanied by any supportive rationale.  

Therefore, in view of the foregoing discussion, the Board finds 
that the weight of the evidence is against the Veteran's claim 
of entitlement to service connection for a chronic back 
disability and the appeal must be denied.  Because the evidence 
in this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board regrets that it could not arrive at a favorable 
conclusion for the Veteran regarding his appeal, we urge him not 
perceive our denial as being in any way intended as a gesture of 
disrespect for his honorable and heroic service in the defense of 
our nation.  It is the objective facts of the case and the 
application of the law, and not considerations of equity, that 
are determinative of the outcome of this appeal.  The VA fully 
acknowledges, honors, and respects the Veteran's individual valor 
during his service in the armed forces of the United States.


ORDER

Service connection for a chronic back disability, to include 
residuals of a back injury, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


